DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al, US Patent Application Publication 2016/0343638 in view of Horak et al, US Patent Application Publication 2012/0199886.

Regarding claim 1, Bar teaches a semiconductor device, comprising a carrier wafer 22; and an integrated circuit (IC) formed on a device wafer and bonded to the carrier wafer, wherein the IC includes: a front end layer 10 having one or more transistors 11 at front end of the device wafer, and a back end layer 122 or 5 having a metal interconnect 121 or 13/3 coupled to the one or more transistors (figure 10).

Bar fails to teach one or more gaps formed by removing components of the one or more transistors; a capping layer at backside of the device wafer, filling at least partially the one or more gaps of the front end layer, wherein the capping layer is next to the front end layer of the device wafer; and one or more air gaps formed within the one or more gaps, and between the capping layer and the back end layer, wherein the one or more air gaps are to reduce parasitic capacitance of the IC compared to the IC without the one or more air gaps.

Horak teaches one or more gaps 548 formed by removing components 232 (spacers, figure 4) of the one or more transistors, a capping layer 650 at backside of the device wafer (with the frontside of the device wafer being the location of the substrate and the transistor), filling at least partially the one or more gaps of the front end layer, wherein the capping layer is next to the front end layer of the device wafer; one or more air gaps 548 formed within the one or more gaps, and between the capping layer 650 and the back end layer (Note: this is taught in the combination of layer 104 of Horak as layer 10 of Bar, which would then meet the limitation of this claim), wherein the one or more air gaps are to reduce parasitic capacitance of the IC compared to the IC without the one or more air gaps (figures 6 and 8-11 and [0004-0005])  by teaching the use of air gap spacers, which are generally used in the art to reduce parasitic capacitance, thereby decreasing power consumption and improve performance of the semiconductor chips.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horak with that of Bar because air gap spacers are generally used in the art to reduce parasitic capacitance, thereby decreasing power consumption and improve performance of the semiconductor chips.

Regarding claim 2, Bar teaches the IC further includes power wires or bumps 3 coupled to the metal interconnect 3 (figure 10).

Regarding claim 3, Bar in view of Horak teaches the capping layer is bonded to the carrier wafer (Note: this is taught using capping layer 650 of Horak on transistors 11 of Bar. Then the capping layer is bonded to carrier wafer 22 via layer 122).

Regarding claim 5, Bar teaches the device wafer is bonded to the carrier wafer by direct bonding, surface activated bonding, adhesive bonding (with layer 122), reactive bonding, glass frit bonding, or hybrid bonding.

Regarding claims 6 and 7, Horak teaches the one or more air gaps include an air gap within a gap between a source electrode 445 and a gate electrode of a transistor formed by removing at least a part of a spacer between the source electrode and the gate electrode (figures 6 and 8-11), wherein the transistor further includes a partial spacer between the source electrode and the gate electrode (figures 9-11).

Regarding claim 8, Bar and Horak fail to teach the gap between the source electrode and the gate electrode has a width in a range of about 1 nm to about 2 nm.
However, it has been held that the gap width between the source electrode and the gate electrode will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 
Since the applicants have not established the criticality of the gap width between the source electrode and the gate electrode claimed and the Prior Art shows a gap between the source electrode and the gate electrode it would have been obvious to one of ordinary skill in the art to select a suitable gap width in the device of Bar and Horak.

The specification contains no disclosure of either the critical nature of the claimed gap width between the source electrode and the gate electrode or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Regarding claim 9, Horak the one or more air gaps include an air gap within a gap formed by removing at least a part of a subfin dielectric layer 232 around a fin of a transistor (with the fin being the gate electrode), an isolation wall of the front end layer between the one or more transistors, or a part of an inter-layer dielectric layer of the metal interconnect (as shown in figure 4).

Regarding claim 10, Horak teaches the IC further includes a low-k dielectric material 1054 within the one or more gaps formed by removing components of the one or more transistors, and the low-k dielectric material has a dielectric constant in a range of about 1 to about 3 (Note: [0035] teaches the formation of protective spacers 1054 remaining in the air gap, while [0030] teaches that the spacer layers may be made of low k materials, which generally have a dielectric constant of less than 3).

Regarding claim 11, Horak teaches the capping layer includes a low-k dielectric material with a dielectric constant in a range of about 1 to about 3 (Note: [0031] teaches 650 as a dielectric layer, while [0025] teaches that dielectric layer may be made using several materials, which include low dielectric materials).

Regarding claim 12, Ball fails to teach the carrier wafer includes a glass wafer, a sapphire wafer, a polymer wafer, or a silicon wafer.

However, Horak teaches that a substrate or wafer may be made of many materials, which includes silicon in [0023]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the carrier 20 of Ball with silicon because silicon is the most common material that is currently used for making semiconductor substrate or wafers.

Regarding claim 14, Ball teaches the metal interconnect includes metal
contacts 3 or 121 in multiple metal layers, and vias 13 coupling two metal contacts together (figure 10).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball and Horak as applied to claim 1 above, and further in view of Cheng et al, US Patent 9,721,897.

Regarding claim 13, Ball and Horak fail to teach the one or more transistors includes a nanowire transistor, a nanotube transistor, a nanoribbon transistor, a FinFET transistor, a tri- gate FinFET transistor, a multiple-gate field-effect transistor (MuGFET) transistor, or a gate all around transistor.

	Cheng teaches the use of other MOSFETs that are generally used in the art, which includes nanowire transistors and finFETs in column 2, lines 59-67.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cheng with that of Ball and Horak because it is generally known in the art that nanowire transistors and finFETs may be used as transistors in any semiconductor device.

Claims 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al, US Patent Application Publication 2016/0343638 in view of Horak et al, US Patent Application Publication 2012/0199886 and Agarwal et al, US Patent Application Publication 2014/0070405.


Regarding claim 22, Bar teaches a computing device, comprising a semiconductor device, wherein the semiconductor device includes a carrier wafer 22; and an integrated circuit (IC) formed on a device wafer and bonded to the carrier wafer, wherein the IC includes a front end layer 10 having one or more transistors 11 at front end of the device wafer, a back end layer 122 or 5 having a metal interconnect coupled to the one or more transistors (figure 10).

Bar fails to teach a printed circuit board, the semiconductor device is coupled to the PCB, one or more gaps formed by removing components of the one or more transistors; a capping layer at backside of the device wafer, filling at least partially
the one or more gaps of the front end layer, wherein the capping layer is next
to the front end layer of the device wafer; and one or more air gaps formed within the one or more gaps, and between the capping layer and the metal interconnect, wherein the one or more air gaps are to reduce parasitic capacitance of the IC compared to the IC without the one or more air gaps.

Horak teaches one or more gaps 548 formed by removing components  232 (spacers, figure 4) of the one or more transistors; a capping layer 650 at backside of the device wafer (with the frontside of the device wafer being the location of the substrate and the transistor), filling at least partially the one or more gaps of the front end layer, wherein the capping layer is next to the front end layer of the device wafer; and one or more air gaps 548 formed within the one or more gaps, and between the capping layer and the metal interconnect (Note: this is taught in the combination of layer 104 of Horak as layer 10 of Bar, which would then meet the limitation of this claim), wherein the one or more air gaps are to reduce parasitic capacitance of the IC compared to the IC without the one or more air gaps figures 6 and 8-11 and [0004-0005])  by teaching the use of air gap spacers, which are generally used in the art to reduce parasitic capacitance, thereby decreasing power consumption and improve performance of the semiconductor chips.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Horak with that of Bar because air gap spacers are generally used in the art to reduce parasitic capacitance, thereby decreasing power consumption and improve performance of the semiconductor chips.

Bar and Horak fail to teach a printed circuit board and the semiconductor device is coupled to the PCB.

Agarwal teaches a printed circuit board 150 and the semiconductor device 152/120 is coupled to the PCB (figure 3M) by teaching a completed device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Agarwal with that of Bar and Horak because it is generally known in the art that completed semiconductor devices are attached to a printed circuit board in order to make a viable, functioning semiconductor component,

Regarding claim 23, Horak teaches the one or more air gaps include an air gap within a gap formed by removing at least a part of a subfin dielectric layer 232 around a fin of a transistor  (with the fin being the gate electrode), an isolation wall of the front end layer between the one or more transistors, or a part of an inter-layer dielectric layer of the metal interconnect (figure 4).

Regarding claim 24, Horak teaches the IC further includes a low-k dielectric material within the one or more gaps 1054 formed by removing components of the one or more transistors, and the low-k dielectric material has a dielectric constant in a range of about 1 to about 3 (Note: [0035] teaches the formation of protective spacers 1054 remaining in the air gap, while [0030] teaches that the spacer layers may be made of low k materials, which generally have a dielectric constant of less than 3).

Regarding claim 25, Agarwal teaches the computing device includes a device selected from the group consisting of a wearable device or a mobile computing device, the wearable device or the mobile computing device (cell phone) including one or more of an antenna, a touchscreen controller, a display, a battery, a processor, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, and a camera coupled with the memory device [0005].

Allowable Subject Matter

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 15-21 are allowed. The following is an examiner’s statement of reasons for allowance:

Regarding claim 15, the prior art fails to anticipate or render obvious the claimed invention including “…the IC includes a front end layer having one or more transistors at front end of the device wafer, and a back end layer having a metal interconnect coupled to the one or more transistors; coupling the device wafer to a carrier wafer by coupling the back end layer of the device wafer to the carrier wafer; thinning the device wafer at backside of the device wafer to expose the one or more transistors; removing one or more components of the one or more transistors to form one or more gaps at the front end layer; and forming a capping layer at the backside of the device wafer to fill at least partially the one or more gaps at the front end layer, wherein the capping layer is next to the front end layer of the device wafer, and one or more air gaps are formed within the one or more gaps, and between the capping layer and the back end layer…” in combination with the remaining limitations. Claims 16-21 are dependent upon claim 15 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051. The examiner can normally be reached M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
QVJ
/DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899